IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-19-00055-CV

                        IN RE LOWELL QUINCY GREEN


                                 Original Proceeding



                           MEMORANDUM OPINION


       It is difficult to determine the nature of this pleading and the proper classification

of the relief, including whether this filing is civil or criminal and whether it is a suit,

appeal, or original proceeding. We have carefully reviewed the document and classified

it as best as we can, recognizing that others may characterize it differently. And after

review, we deny relator’s pro se petition for writ of mandamus.




                                                  JOHN E. NEILL
                                                  Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed February 27, 2019
[OT06]




In re Green                                     Page 2